United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF THE AIR FORCE,
SELFRIDGE ANGB, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1315
Issued: January 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 10, 2011 appellant, through his attorney, filed a timely appeal from the
January 21, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed the denial of his schedule award claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained permanent impairment due to his February 26,
1969 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 26, 1969 appellant, then a 24-year-old laborer, sustained an injury in the
performance of duty while loading trees onto a truck. OWCP accepted his claim for lumbosacral
sprain.2
On July 6, 1993 OWCP terminated appellant’s compensation for wage-loss and medical
benefits on the grounds that the weight of the medical evidence, represented by the weight of an
impartial medical specialist, established no remaining disability causally related to factors of
employment. Appellant appealed to the Board, which reviewed the matter and found that OWCP
met its burden of proof to terminate compensation3
In 2010, appellant claimed a schedule award for his February 26, 1969 employment
injury. Having received no factual statement or medical evidence, OWCP denied the claim in a
June 30, 2010 decision.
Following a telephone hearing before an OWCP hearing representative, appellant
submitted a December 20, 2009 impairment evaluation from Dr. William N. Grant, a Boardcertified internist, who provided a history of appellant’s April 28, 1967 tractor injury. Dr. Grant
noted appellant’s current complaints, including constant low back pain and numbness running
down the back of both legs. He diagnosed lumbar sprain/strain. Finding maximum medical
improvement, Dr. Grant determined under the American Medical Association, Guides to the
Evaluation of Permanent Impairment (fifth edition 2001) that appellant had a 16 percent wholeperson impairment due to abnormal motion of the lumbar spine. He converted this whole-person
impairment to an 18 percent lumbar spine impairment.
On January 21, 2011 OWCP’s hearing representative affirmed the denial of appellant’s
schedule award claim. The hearing representative noted that in 1993 appellant was found to
have no disabling residuals of his accepted back and neck strains. Further, OWCP’s hearing
representative found Dr. Grant’s rating to be of diminished probative value because he did not
base it on an accurate statement of accepted facts and because he provided an impairment
evaluation of the spine, which was not a covered member under FECA.
LEGAL PRECEDENT
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs or functions of the body.4 Such loss or loss of use is known as permanent

2

Appellant sustained a lumbosacral strain on April 28, 1967 when the tractor mower he was riding hit a hole and
threw him off. On September 26, 1968 he sustained back contusions when a coworker dropped his end of a heavy
load both were carrying. OWCP File No. xxxxxx886. On January 29, 1972 appellant sustained a consequential
cervical strain in a motor vehicle accident while returning from treatment for his back.
3

Docket No. 94-875 (issued October 23, 1995).

4

5 U.S.C. § 8107.

2

impairment. OWCP evaluates the degree of permanent impairment according to the standards
set forth in the specified edition of the A.M.A., Guides.5
ANALYSIS
Appellant’s February 26, 1969 employment injury was accepted for lumbosacral sprain.
OWCP terminated benefits for this injury on July 6, 1993 finding that the weight of the medical
evidence established no remaining disability causally related to factors of employment. The
Board affirmed, finding that it met its burden to justify the termination of appellant’s
compensation. When OWCP meets its burden to justify termination, the burden shifts to the
claimant to establish that any subsequent condition or disability for which appellant seeks
compensation is causally related to the accepted employment injury.6
Appellant has submitted no rationalized medical opinion to support that he continues to
suffer from the effects of the February 26, 1969 employment injury. Dr. Grant, the evaluating
internist, diagnosed lumbar sprain/strain, but he did not explain whether this was related to the
accepted work injury of February 26, 1969, and he did not address the medical evidence that led
to the termination of appellant’s compensation in 1993. With no established connection between
the condition for which appellant now seeks compensation and the accepted employment injury,
appellant has no grounds to claim compensation for permanent impairment.
FECA provides compensation for the permanent loss or loss of use of specified members,
functions and organs of the body. No schedule award is payable for a member, function or organ
of the body not specified in FECA or the regulations.7 Because neither FECA nor the
regulations provide compensation for the permanent loss of use of the back,8 a claimant is not
entitled to such an award.9 Dr. Grant’s 18 percent impairment rating for the lumbar spine does
not support appellant’s entitlement to a schedule award. His 16 percent rating for the whole
person is also unsupportive. FECA does not authorize the payment of schedule awards for the
permanent impairment of the “whole person.”10 Rather, payment is authorized only for the
permanent impairment of specified members, organs or functions of the body. Dr. Grant failed to

5

20 C.F.R. § 10.404. As of May 1, 2009, any decision regarding a schedule award must be based on the sixth
edition. Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6.a (January 2010).
6

Wentworth M. Murray, 7 ECAB 570 (1955); Maurice E. King, 6 ECAB 35 (1953) (after a termination of
compensation payments, warranted on the basis of the medical evidence, the burden shifts to the claimant to show
by the weight of the reliable, probative and substantial evidence that, for the period for which he claims
compensation, he had a disability causally related to the employment resulting in a loss of wage-earning capacity).
7

William Edwin Muir, 27 ECAB 579 (1976) (this principle applies equally to body members that are not
enumerated in the schedule provision as it read before the 1974 amendment, and to organs that are not enumerated
in the regulations promulgated pursuant to the 1974 amendment).
8

FECA specifically excludes the back from the definition of “organ.” 5 U.S.C. § 8101(19).

9

E.g., Timothy J. McGuire, 34 ECAB 189 (1982).

10

Ernest P. Govednick, 27 ECAB 77 (1975).

3

address under the sixth edition of the A.M.A., Guides whether appellant had any impairment to
either lower extremity due to the accepted injury.
Amendments to FECA modified the schedule award provisions to provide an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. As the schedule
award provisions include the extremities, a claimant may be entitled to a schedule award for
permanent impairment to an extremity even though the cause of the impairment originates in the
spine.11 OWCP accepted appellant’s February 26, 1969 injury for lumbosacral sprain. There is
no impairment rating of either lower extremity or explanation as to how the accepted injury
caused permanent impairment of the legs.
The Board finds that appellant has not met his burden to establish that he is entitled to a
schedule award for his February 26, 1969 employment injury. The Board will therefore affirm
OWCP’s January 21, 2011 decision denying his claim.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he is entitled to a
schedule award for his February 26, 1969 employment injury.

11

Rozella L. Skinner, 37 ECAB 398 (1986).

4

ORDER
IT IS HEREBY ORDERED THAT the January 21, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

